DETAILED ACTION

This office action is a response to the request for continued examination filed on 9/23/2021.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 8/30/2021 has been entered. Claims 1-5, 7-16 and 18-22 have been amended. Claims 1-5, 7-16 and 18-22 are still pending in this application, with claims 1, 7, 12 and 18 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 11-13, 16, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sayana et al. (US 2014/0010126, hereinafter Sayana) in view of Tang (US 2021/0119686).

Regarding claim 1, Sayana discloses a terminal in a communication system, the terminal comprising: a transceiver [see Sayana paragraph 46, UE transceiver circuitry]; and a processor operably connected the transceiver [see Sayana paragraphs 9-10, UE may include a controller executing software instructions], the processor configured to: 
Receive channel state information (CSI) reporting configuration information and resource configuration information from a base station, the resource configuration information indicating a plurality of channel state information reference signal (CSI-RS) resources [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may indicate a plurality of resources to be measured for a CSI signal (i.e. a plurality of CSI-RS resources) (see Sayana paragraphs 0063-0069, CSI configuration element includes information on a plurality of resources)];
Identify a type of CSI reporting based on the CSI reporting configuration information [see Sayana paragraphs 63-69 and associated IEs for CSI configuration parameters. Sayana further discloses that a CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)]; and
Measure the CSI-RS resources based on the CSI reporting configuration information and the resource configuration information [see Sayana paragraph 70-71, UE performs measurement of the CSI-RS using the resources indicated and the configuration dictated to it], 
Wherein the CSI reporting is not performed in case that the type of CSI reporting is identified as none [see Sayana paragraphs 149-150 and table 6, CSI request field including a value to indicate to the UE not to perform CSI report].
Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam; as taught by Tang. The suggestion/motivation would have been to improve the performance of subsequent signal transmission (Tang paragraphs 0004, 0006). 

Regarding claim 2, Sayana and Tang disclose the terminal of claim 1. Sayana and Tang further disclose wherein a CSI-RS resource set is configured to include the plurality of CSI-RS resources based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Sayana and Tang disclose the terminal of claim 1. Sayana and Tang further disclose wherein indicator corresponds to 1 bit [see Tang paragraph 0106: a network side device allocates 1-bit beam indication information]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 7, Sayana discloses a base station in a communication system, the base station comprising: a transceiver [see Sayana paragraph 43-44, BS transceiver circuitry]; and a processor operably connected to the transceiver [see Sayana paragraph 10, controller executing software instructions], the processor configured to: 
Transmit channel state information (CSI) reporting configuration information and resource configuration information to a terminal, the resource configuration information indicating a plurality of channel state information reference signal (CSI-RS) resources and the CSI reporting configuration 
Wherein the CSI-RS resources are measured based on the CSI reporting configuration information and the resource configuration [see Sayana paragraph 70-71, UE performs measurement of the CSI-RS using the resources indicated and the configuration dictated to it],
Wherein the CSI reporting is not received in case that a type of CSI reporting is identified as none [see Sayana paragraphs 149-150 and table 6, CSI request field including a value to indicate to the UE not to perform CSI report. The CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)].
Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Tang discloses that a network side device configures a plurality of CSI-RS resources along with beam indication information which correspond to same beam or different beam being used for CSI-RS resources (see Tang paragraph 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of disclose wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam; as taught by Tang. The suggestion/motivation would have been to improve the performance of subsequent signal transmission (Tang paragraphs 0004, 0006).


claim 8, Sayana and Tang disclose the base station of claim 7. Sayana and Tang further disclose wherein a CSI-RS resource set is configured to include the plurality of CSI-RS resources based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 11, Sayana and Tang disclose the base station of claim 7. Sayana and Tang further disclose wherein the indicator corresponds to 1 bit [see Tang paragraph 0106: a network side device allocates 1-bit beam indication information]. In addition, the same motivation is used as the rejection of claim 7. 

Regarding claim 12, Sayana discloses a method performed by a terminal in a communication system, the method comprising: receiving channel state information (CSI) reporting configuration information and resource configuration information from a base station, the resource configuration information indicating a plurality of channel state information reference signal (CSI-RS) resources [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may indicate a plurality of resources to be measured for a CSI signal (i.e. a plurality of CSI-RS resources) (see Sayana paragraphs 0063-0069, CSI configuration element includes information on a plurality of resources)];
Identifying a type of CSI reporting based on the CSI reporting configuration information [see Sayana paragraphs 63-69 and associated IEs for CSI configuration parameters. Sayana further discloses that a CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)]; and
Measuring the CSI-RS resources based on the CSI reporting configuration information and the resource configuration information [see Sayana paragraph 70-71, UE performs measurement of the CSI-RS using the resources indicated and the configuration dictated to it], 

Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Tang discloses that a network side device configures a plurality of CSI-RS resources along with beam indication information which correspond to same beam or different beam being used for CSI-RS resources (see Tang paragraph 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam; as taught by Tang. The suggestion/motivation would have been to improve the performance of subsequent signal transmission (Tang paragraphs 0004, 0006).

Regarding claim 13, Sayana and Tang disclose the method of claim 12. Sayana and Tang further disclose wherein a CSI-RS resource set is configured to include the plurality of CSI-RS resources based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 16, Sayana and Tang disclose the method of claim 12. Sayana and Tang further disclose wherein the indicator corresponds to 1 bit [see Tang paragraph 0106: a network side device allocates 1-bit beam indication information]. In addition, the same motivation is used as the rejection of claim 12.

claim 18, Sayana discloses a method performed by a base station in a communication system, the method comprising: transmitting channel state information (CSI) reporting configuration information and resource configuration information to a terminal, the resource configuration information indicating a plurality of channel state information reference signal (CSI-RS) resources and the CSI reporting configuration information identifying a type of CSI reporting [see Sayana paragraph 57, CSI reference signal with CS-RS resources and CSI configuration are transmitted from BS to UE. Sayana further discloses that configuration information may indicate a plurality of resources to be measured for a CSI signal (see Sayana paragraphs 0063-0069 and associated IEs for CSI configuration parameters. CSI configuration element includes information on a plurality of resources). A CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)],
Wherein the CSI-RS resources are measured based on the CSI reporting configuration information and the resource configuration [see Sayana paragraph 70-71, UE performs measurement of the CSI-RS using the resources indicated and the configuration dictated to it],
Wherein the CSI reporting is not performed in case that a type of CSI reporting is identified as none [see Sayana paragraphs 149-150 and table 6, CSI request field including a value to indicate to the UE not to perform CSI report. The CSI request field may indicate a set of CSI resources and triggering of CSI reports for particular set of CSI resources (see Sayana paragraph 0150 and table 6)].
Sayana does not expressly disclose wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam.
However, in the same or similar field of invention, Tang discloses that a network side device configures a plurality of CSI-RS resources along with beam indication information which correspond to same beam or different beam being used for CSI-RS resources (see Tang paragraph 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana to have the feature of disclose wherein the resource configuration information further includes an indicator indicating whether the plurality of CSI-RS resources correspond to different transmission beams or a same transmission beam; as taught by Tang. The 

Regarding claim 19, Sayana and Tang disclose the method of claim 18. Sayana and Tang further disclose wherein a CSI-RS resource set is configured to include the plurality of CSI-RS resources based on the resource configuration information [see Sayana paragraph 58, further details of CSI-RS resource configurations and configurable parameters for each resource are included]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 22, Sayana and Tang disclose the method of claim 18. Sayana and Tang further disclose wherein the indicator corresponds to 1 bit [see Tang paragraph 0106: a network side device allocates 1-bit beam indication information]. In addition, the same motivation is used as the rejection of claim 18. 

Claims 3-4, 9-10, 14-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sayana in view of Tang, and further in view of Sadiq et al. (US 2018/0034531, hereinafter Sadiq). 

Regarding claim 3, Sayana and Tang disclose the terminal of claim 1. Sayana and Tang do not expressly disclose regarding transmitting CSI including beam state information to the base station, in case that the type of CSI reporting is configured as beam state information reporting based on the CSI reporting configuration information.
However, in the same or similar field of invention, Sadiq discloses that RRS includes beam state information and may be combined with the CSI-RS sent by the BS (see Sadiq paragraph 0018). The UE further transmits BSI (Sadiq paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Tang to have the features of transmitting CSI including beam state information to the base station, in case that the type of CSI reporting is configured as beam state information reporting based on the CSI reporting configuration information; as taught by 

Regarding claim 4, Sayana, Tang and Sadiq disclose the terminal of claim 3. Sayana, Tang and Sadiq further disclose wherein the beam state information includes at least one of one or more CSI-RS resource indices or information on received signal received powers (RSRPs) of the one or more CSI-RS resources [Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062)]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 9, Sayana and Tang disclose the base station of claim 7. Sayana and Tang do not expressly disclose regarding receiving CSI including beam state information in case that the type of CSI reporting is configured as beam state information reporting according to the CSI reporting configuration information.
However, in the same or similar field of invention, Sadiq discloses that RRS includes beam state information and may be combined with the CSI-RS sent by the BS (see Sadiq paragraph 0018). The UE further transmits BSI (Sadiq paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Tang to have the features of receiving CSI including beam state information in case that the type of CSI reporting is configured as beam state information reporting according to the CSI reporting configuration information; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007).

 Regarding claim 10, Sayana, Tang and Sadiq disclose the base station of claim 9. Sayana, Tang and Sadiq further disclose wherein the beam state information includes at least one of one or more CSI-RS resource indices or information on received signal received powers (RSRPs) of the one or more CSI-RS resources [Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a 

Regarding claim 14, Sayana and Tang disclose the method of claim 12. Sayana and Tang do not expressly disclose regarding transmitting CSI including beam state information to the base station, in case that the type of CSI reporting is configured as beam state information reporting based on the CSI reporting configuration information.
However, in the same or similar field of invention, Sadiq discloses that RRS includes beam state information and may be combined with the CSI-RS sent by the BS (see Sadiq paragraph 0018). The UE further transmits BSI (Sadiq paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Tang to have the features of transmitting CSI including beam state information to the base station, in case that the type of CSI reporting is configured as beam state information reporting based on the CSI reporting configuration information; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007).

Regarding claim 15, Sayana, Tang and Sadiq disclose the method of claim 14. Sayana, Tang and Sadiq further disclose wherein the beam state information includes at least one of one or more CSI-RS resource indices or information on received signal received powers (RSRPs) of the one or more CSI-RS resources [Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062)]. In addition, the same motivation is used as the rejection of claim 14.

Regarding claim 20, Sayana and Tang disclose the method of claim 18. Sayana and Tang do not expressly disclose regarding receiving CSI including beam state information in case that the type of CSI reporting is configured as beam state information reporting according to the CSI reporting configuration information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sayana and Tang to have the features of receiving CSI including beam state information in case that the type of CSI reporting is configured as beam state information reporting according to the CSI reporting configuration information; as taught by Sadiq. The suggestion/motivation would have been to provide improved methods for beam refinement for active and candidate beams in a wireless system (Sadiq paragraph 0007).

Regarding claim 21, Sayana, Tang and Sadiq disclose the method of claim 20. Sayana, Tang and Sadiq further disclose wherein the beam state information includes at least one of one or more CSI-RS resource indices or information on received signal received powers (RSRPs) of the one or more CSI-RS resources [Sadiq discloses that UE reports RSRP associated with a particular CSI-RS or a subset of resources of a CSI-RS (see Sadiq paragraph 0062)]. In addition, the same motivation is used as the rejection of claim 20.


Response to Arguments

Applicant’s arguments filed on 8/30/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414